PER CURIAM.
Patrice Keptchume Tchiengang, a native and citizen of Cameroon, petitions for review of a final order of the Board of Immigration Appeals (Board) affirming without opinion the immigration judge’s denial of his motion to reopen removal proceedings. This court’s review of the denial of a motion to reopen is extremely deferential, and the decision will not be reversed absent abuse of discretion. Stewart v. INS, 181 F.3d 587, 595 (4th Cir.1999). Motions to reopen are disfavored. INS v. Doherty, 502 U.S. 314, 323, 112 S.Ct. 719, 116 L.Ed.2d 823 (1992). We find no abuse of discretion in the immigration judge’s conclusion that Tchiengang failed to establish exceptional circumstances warranting reopening. See 8 U.S.C. § 1229a(b)(5)(C)(i), (e)(1) (2000). Accordingly, we deny the petition for review. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED